Exhibit 10.5

October 31, 2008

 

RE: Offer to Repurchase Eligible Options for Cash

Dear Mr. Ceciliani:

Planar Systems, Inc. (the “Company”) is happy to offer you the opportunity to
have the Company repurchase your options to purchase shares of common stock of
the Company under the 1996 Stock Incentive Plan, as amended (the “1996 Plan”)
with an exercise price equal to or greater than $10.00 (the “eligible options”).
These options are listed on Schedule A to the attached “Offer to Repurchase
Eligible Options.” Please note that this repurchase offer does not extend to any
other options you may hold under the 1996 Plan or other Company plans. This
repurchase offer allows you to sell your eligible options for the cash payment
set forth on Exhibit A. The offered price is based on a current valuation of the
eligible options. If you choose to sell your eligible options pursuant to this
repurchase offer, you must sell all your eligible options. The cash payment,
less any applicable tax withholding, will be paid as soon as practicable
following your acceptance of this offer.

The accompanying documents describe this stock option repurchase offer in
detail, including possible benefits and risks. Please take the time to review
the documents and instructions enclosed with this letter and consider your
decision carefully.

We are conducting this offer to provide you with an alternative means of
realizing value from your eligible options. Additionally, the option shares
repurchased by the Company will increase the pool of shares available for future
grant under the 1996 Plan. We make no recommendations as to whether you should
accept this offer, and we recommend that you consult with your own advisors
regarding your decision.

If you choose to accept this offer, you must complete and return to us the
Letter of Transmittal that is attached to this letter as Exhibit A, in
accordance with the instructions contained in the accompanying offering
materials no later than 5:00 P.M., Pacific Time, on November 10, 2008.

All questions about this offer should be emailed to Steve.Going@planar.com.

 

Sincerely, /s/ Gerald K. Perkel Enclosures



--------------------------------------------------------------------------------

PLANAR, INC.

OFFER TO REPURCHASE ELIGIBLE OPTIONS

Planar Systems, Inc. (the “Company”) is offering you the right (the “Offer”) to
have the Company repurchase your options to purchase shares of common stock of
the Company under the 1996 Stock Incentive Plan, as amended (the “1996 Plan”)
with an exercise price equal to or greater than $10.00 in exchange for a cash
payment equal to the value of the options, calculated as set forth below (the
“Cash Payment”). These options, which we refer to as the “eligible options,” are
listed on Schedule A to this Offer to Repurchase Eligible Options, along with
the amount of the Cash Payment. The Cash Payment will be subject to reduction
for applicable withholding taxes and charges.

If you choose to cancel any of your eligible options, you must agree to cancel
all the eligible options you hold. The Offer is subject to all the terms and
conditions set forth in this Offer to Repurchase Eligible Options as well as the
accompanying Introductory Letter and Letter of Transmittal, which may be
referred to collectively in these materials as this “Offer to Repurchase” or the
“offering materials.” The Offer expires at 5:00 P.M. Pacific Time on
November 10, 2008.

If you wish to tender your eligible options, you must complete and sign the
Letter of Transmittal in accordance with terms set forth in the offering
materials and deliver it to the Company by email to Steve.Going@planar.com or by
mail to Attn: Steve Going, Planar Systems, Inc., 1195 NW Compton Dr., Beaverton,
OR 97006-1992. Your Letter of Transmittal must be received by the Company by
5:00 P.M., Pacific Time, on November 10, 2008.

All questions about this Offer to Repurchase or requests for assistance or for
additional copies of any offering materials should be made by email to
Steve.Going@planar.com or by telephone at (503) 748-8909.

Although the Compensation Committee of the Company’s Board of Directors has
authorized this Offer to Repurchase, neither the Company nor the Board of
Directors makes any recommendation as to whether or not you should tender your
eligible options for the Cash Payment. The Company also has not authorized any
person to make any recommendation on its behalf as to whether you should accept
the Offer. You must make your own decision whether to tender your eligible
options. In doing so, you should rely only on the information contained in the
offering materials or any other authorized communications from the Company made
to you, as no other representations or information has been authorized by the
Company. You may also wish to consult with your own advisors, including tax
advisors, before making any decisions regarding the Offer.

On October 30, 2008, the closing price of our common stock as reported on the
Nasdaq Global Market was $2.00 per share. We recommend that you obtain current
market quotations for our common stock before deciding whether to elect to
cancel your eligible options.



--------------------------------------------------------------------------------

SUMMARY OF TERMS

The following summary is designed to answer some of the questions you may have
about the Offer.

How the Option Repurchase Works

 

Q1. What is the Offer?

Beginning on the date you receive this Offer to Repurchase and ending at 5:00
P.M., Pacific Time, on November 10, 2008, you may decide to tender your eligible
options for the cash payment set forth on Schedule A (the “Cash Payment”). We
are offering to repurchase all stock options granted under the 1996 Stock
Incentive Plan (the “Plan”) held by you with an exercise price equal to or
greater than $10.00, which we refer to as the “eligible options.”

Participation in the Offer is voluntary. Whether to participate in the Offer is
your decision, and you are free to reject the Offer if you so choose.

 

Q2. How much will I receive for my tendered options?

For each eligible option that you elect to cancel, you will receive a Cash
Payment equal to the value of the outstanding portion of that option. Schedule A
to this Offer to Repurchase sets forth the aggregate amount of your Cash
Payment. In determining the amount of the Cash Payment, the Company valued the
eligible options based on a Black-Scholes method of valuation. The Black-Scholes
method is a commonly used option valuation model that takes into consideration
numerous factors, including the recent trading range of the Company’s common
stock, an assumed stock price volatility ratio, as well as the exercise prices
and remaining terms of each eligible option. The Cash Payment varies among the
eligible options due to the different vesting schedules and exercise prices,
which were based on the market price of the common stock on the grant date.

Once the Black-Scholes value was determined, the Company then applied a
reasonable discount based on the fact that you will receive an immediate cash
payment in exchange for the eligible options. The Cash Payment amounts for the
different eligible options are listed in the table below. To determine how your
total Cash Payment was calculated, take the number of eligible options for each
type of eligible option and multiply it by the cash value of that option listed
in the table below and then sum the values calculated for each type of option.

 

Grant Date

   Exercise Price    Cash Per Eligible Option

10/30/03; 5/13/02

   >$20.00    $ .05

4/21/03

   >$15.00 and <$20.00    $ .09

4/19/04; 4/20/00; 5/19/04

   >$10.00 and < $15.00    $ .17

The Company’s determination as to the amount of your Cash Payment is final.

 

Q3. When will I receive my Cash Payment?

The Offer will expire November 10, 2008 at 5:00 P.M., Pacific Time. You will be
entitled to a prompt single lump sum cash payment as soon as practicable
following the Company’s receipt of your acceptance of the Offer. No interest
will accrue and no interest will be paid on any portion of the payment,
regardless of when paid.



--------------------------------------------------------------------------------

Q4. Can I forfeit any portion of my Cash Payment after receiving it?

No. If you have elected to tender your eligible options in connection with the
Offer, you may not forfeit your associated Cash Payment.

 

Q5. Why is the Company conducting the Offer?

The principal reason the Company originally granted the eligible options was to
provide an incentive to valued employees to remain employees of the Company, to
help us create stockholder value and to share in the stockholder value that they
create. However, our stock price has generally declined since the time these
stock option grants were made, and all of the eligible options are therefore
“out of the money.” Due, in part, to the circumstances under which the stock
price declined, we wish to provide you the opportunity to benefit from your hard
work despite the loss of the stock’s value. Accordingly, we are providing you
the opportunity to obtain the more certain benefit associated with the Cash
Payment, in lieu of the less certain, but potentially more valuable benefit you
could receive if you elect to retain your stock options.

Additionally, the option shares repurchased by the Company will increase the
pool of shares available for future grant under the 1996 Plan.

 

Q6. Will my decision to participate in the Offer have an impact on my ability to
receive options or other equity grants in the future?

No. Your election to participate or not participate in the Offer will not have
any effect on our making future grants of options or any other equity awards to
you or anyone else. Your participation in the offer will not entitle you to any
additional equity grant in the future and any additional equity grants to you
will depend on factors generally unrelated to past option awards. The amount of
options in total that are available for future grant is limited by the number of
shares authorized under the 1996 Plan. As indicated above, one of our purposes
for making the offer is to increase the number of shares available for future
grants. Thus, although you individually will not be entitled to an additional
equity grant by participating in the Offer, shares tendered for purchase will
increase the pool of shares available for future grant to employees as a whole.

 

Q7. How should I decide whether or not to participate in the Offer?

Participating in this repurchase program involves a number of risks, including
the risk that the price of our common stock could increase in the future,
including as the result of a merger with another company after the expiration
date of the Offer, although there is no such merger transaction contemplated at
this time. If the price of our common stock rises above the exercise price of
your option, your tendered options might be worth more than the Cash Payment you
receive in exchange for tendering them.



--------------------------------------------------------------------------------

Although the Compensation Committee of the Company’s Board of Directors has
approved this Offer to Repurchase, neither the Company nor the Board of
Directors makes any recommendation as to whether or not you should tender your
eligible options for the Cash Payment. The Company also has not authorized any
person to make any recommendation on its behalf as to whether you should accept
the Offer. You must make your own decision whether to tender your eligible
options. We cannot guarantee that you would not ultimately receive greater value
form your eligible options. You should carefully evaluate all the information
contained in the offering materials and consult with your own advisors,
including tax advisors, before making any decisions regarding the Offer.

 

Q8. If I elect to tender my eligible options pursuant to this Offer to
Repurchase, do I have to tender all my eligible options or can I just tender
some of them?

You must tender all your eligible options for the Cash Payment if you want to
tender any.

 

Q9. If I choose to participate, what will happen to my options that will be
tendered?

Effective as of 5:00 P.M., Pacific Time, on the date you tender your eligible
options, we will cancel all of your eligible options that are accepted by the
Company for repurchase. You will no longer have any rights or obligations with
respect to those options. The shares of common stock that could have otherwise
been purchased under the cancelled eligible options will be returned to the pool
of options available to the Company for grants of new awards under the 1996
Plan.

How to Elect to Tender Your Eligible Options

 

Q10.  What do I need to do to participate in the Offer?

To participate, you must complete and sign the Letter of Transmittal and deliver
it to the Company by email to Steve.Going@planar.com or by mail to Attn: Steve
Going, Planar Systems, Inc., 1195 NW Compton Dr., Beaverton, OR 97006-1992. We
must receive your Letter of Transmittal by 5:00 P.M., Pacific Time, on
November 10, 2008.

 

Q11.  What will happen if I do not turn in an executed Letter of Transmittal by
the deadline?

If you do not return your executed Letter of Transmittal by the deadline, you
will not participate in the option repurchase, and all eligible options you
currently hold will remain unchanged with their original exercise price and
original terms.

 

Q12.  What if I don’t want to accept the Offer?

You don’t have to accept the Offer. The Offer is completely voluntary, and there
are no penalties for electing not to participate. If you do not elect to
participate, your outstanding options will remain outstanding under the terms
and conditions under which they were granted. To elect not to participate, you
do not need to do anything or otherwise contact the Company. If you decide not
to participate in the Offer, you do not need to submit a Letter of Transmittal.



--------------------------------------------------------------------------------

U.S. Federal Income Tax Considerations

 

Q13.  What are the U.S. federal income and withholding tax consequences of
payment of the Cash Payment?

The Cash Payment will be treated as regular cash compensation. As such, you will
recognize ordinary income in the year in which your Cash Payment is paid to you.
The ordinary income resulting from your Cash Payment will be reflected in the
Form W-2 reported to the Internal Revenue Service for the year in which the
payment is made. At the time your Cash Payment is made, the Company will reduce
your payment to reflect all required income and payroll tax withholdings and
will send those amounts to the appropriate tax or other authorities.

 

Q14.  Are there any other tax consequences to which I may be subject?

Depending on where you live, there may be additional state or local tax imposed
on your tender. We recommend that you consult with a tax advisor prior to
participating in the Offer to determine the specific tax considerations and tax
consequences relevant to your participation in the Offer.

How to Get More Information

 

Q15.  What should I do if I have additional questions about this Offer to
Repurchase?

If you have any other questions about this Offer to Repurchase, you may direct
them to Steve Going by phone at (503) 748-8909 or by email at
Steve.Going@planar.com.

We also recommend that, in addition to this document, the Letter of Transmittal,
Schedule A and any authorized communications from us, you review the materials
that we have filed with the U.S. Securities and Exchange Commission before
making a decision on whether to elect to tender your eligible options, including
our annual report on Form 10-K for the fiscal year ended September 28, 2007, our
quarterly reports on Form 10-Q for the periods ended December 28,
2007, March 28, 2008 and June 27, 2008 and the definitive proxy statement for
our 2008 Annual Meeting of Stockholders dated January 14, 2008.

PLANAR SYSTEMS, INC.

October 31, 2008



--------------------------------------------------------------------------------

EXHIBIT A

LETTER OF TRANSMITTAL

To Planar Systems, Inc. (the “Company”):

I am currently employed by the Company and am the holder of eligible options, as
defined. I have received from the Company the offering materials provided
herewith describing the offer to tender for cancellation certain stock options
for the right to receive in exchange a cash payment (the “offering materials”).
I have reviewed the list of my eligible options that the Company has set forth
in Schedule A to this Letter of Transmittal, and understand that, by
participating in the repurchase offer, I agree to sell all of these eligible
options.

In return for my eligible options, I understand that the Company will grant me a
cash payment in the amount set forth on Schedule A as soon as practicable
following the Company’s receipt of this Letter of Transmittal, less any
applicable tax withholding.

For purposes of participating in the repurchase offer, I hereby give up my
entire ownership interest in all of my eligible options, and understand that
those options will become null and void as of the date of my acceptance of the
offer.

I hereby elect to participate in the repurchase offer dated October 31, 2008
with respect to all of my eligible options.

 

By:   /s/ Mark Ceciliani   Mark Ceciliani

Date: 11-10-2008



--------------------------------------------------------------------------------

SCHEDULE A

Mark A. Ceciliani

ELIGIBLE OPTIONS:

 

Grant
Number   Grant
Date   Plan/Type   Shares   Price   Vested   Outstanding/
Unreleased 96-63   10/30/2003   96SI/NQ   4,180   $ 23.92   4,180   4,180 A9663
  10/30/2003   96SI/NQ   10,820   $ 23.92   10,820   10,820 96-32   5/13/2002  
96SI/ISO   1,638   $ 23.11   1,638   1,638 A9632   5/13/2002   96SI/NQ   6,462  
$ 23.11   6,462   6,462 A9656   4/21/2003   96SI/NQ   2,636   $ 16.36   2,636  
2,636 96-56   4/21/2003   96SI/NQ   6,112   $ 16.36   6,112   6,112 A96128  
4/19/2004   96SI/NQ   4,176   $ 12.54   0   4,176 002336   4/20/2000   96SI/NQ  
717   $ 10.88   717   717 96-128   4/19/2004   96SI/ISO   7,974   $ 12.54   0  
7,974 96-121   5/19/2004   96SI/ISO   5,000   $ 11.91   5,000   5,000 002335  
4/20/2000   96SI/ISO   4,283   $ 10.88   4,283   4,283

CASH PAYMENT AMOUNT: $5,707.82